 In the Matter of HAROLD G. HILTON AND EMMETTC. CRANDALL D/B/AVALLEY TRACTOR AND EQUIPMENT COMPANY,1 EMPLOYERandOPER-ATING ENGINEERSLOCAL UNION #3, INTERNATIONAL UNION OF OPER-ATING ENGINEERS,A. F. L.,PETITIONERCase No. 20-RC-1025.-Decided November 27, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Nathan R.Berke, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.22.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The. Petitioner seeks a unit composed of all repairmen, mechanics,welders, and helpers at the Modesto and Turlock, California, shops ofthe Employer, excluding parts department employees, receiving clerks,office and clerical employees, truck driver, guards, and supervisors asdefined by the Act. In general, this unit embraces the Employer'sservice personnel.The Employer contends that the parts department.employees and truck driver should be included in the appropriate unit.The name of the Employer appears as amended at the hearing.As its annual purchases received from points outside the State of California exceed.$500,000 we find that the Employer is engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act to assert jurisdiction.DunlapChevrolet Company,91 NLRB 1115;Federal Dairy Co., Inc.,91 NLRB 638. Accord-ingly, the Employer'smotion to dismiss the petition on jurisdictional grounds is denied.92 NLRB No. 60.240 VALLEY TRACTOR AND EQUIPMENT COMPANY241Parts department employees:At each of its locations, the Employeroperates a service department where customers' equipment is repaired,and a parts department which is engaged in the sale of parts overthe counter and provides the parts needed for repairs made by theservice department.3 In Modesto, the two departments are housed inseparate buildings and parts are brought to the service departmentby a parts runner, an employee of the parts department. In Turlock,the two departments are housed in adjoining rooms in the same build-ing and the mechanics there generally pick out the parts they needfor themselves.Although there is no transfer or interchange of employees betweenthe departments and the departments operate under separate immedi-ate supervision, the parts men work the same number of hours as theservice personnel, are in frequent personal contact with the latteremployees, and enjoy substantially the same conditions of employ-ment.Under all the circumstances, we are of the opinion that theinterests of the parts department employees are closely related to thoseof the service department employees and, accordingly, we shall includethem in the Unit .4Truck driver:One of the Employer's employees is referred to asa truck driver.He spends over 50 percent of his time on one of theEmployer's two trucks making local deliveries.During the rest ofhis time, he works as a mechanic. In rush periods, any of the othermechanics may have to drive the second truck to make deliveries. Thetruck driver works the same hours and under the same supervision asthe other mechanics, and is also hourly paid.Under these circum-stances, we find that the interests and duties of the truck driver aresimilar to and closely allied with those of the service personnel.Weshall therefore include him in the unit.Accordingly, we find that all repairmen, mechanics, welders, help-ers, parts department employees, and truck driver at the Employer'sModesto and Turlock, California, shops, excluding receiving clerks,office and clerical employees, guard' S,5 working foremen ,6 and all other8There are approximately six parts men at Modesto, and two at Turlock.At the latterlocation, one of the parts men is classified as a parts manager.However, he is not clothedwith any supervisory authority and we find that he is not a supervisor within the meaningof the Act.4Valley Truck and TractorCo., 80 NLRB 444;Rowan Motor Company,90 NLRB No. 156.In agreement with the parties, we shall exclude, as a guard, the Employer's janitor-night watchman who spends more than 50 percent of his time performing watchman duties.6There is one working foreman in each of the service shops at Modesto and Turlock.Unlike the other service employees, who are hourly paid, these foremen receive a salary.They direct the work of the mechanics under them and the foreman at Modesto also assignsthe work.While they cannot hire and discharge employees, they can effectively recommendthe discharge of employees for infraction of company rules.We find that the workingforemen are supervisors within the meaning of the Act, and have therefore excluded themfrom the unit. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]